Citation Nr: 1214418	
Decision Date: 04/20/12    Archive Date: 04/27/12

DOCKET NO.  09-05 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a rating higher than 20 percent for prostate cancer, status post prostatectomy, to include whether the reduction in rating from 40 percent to 20 percent was proper.  


REPRESENTATION

Appellant represented by:	Sarah Hoffman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The  issue of service connection for a mental disorder, other than posttraumatic stress disorder, was raised during the Board hearing in December 2011 but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The Veteran, who is the appellant, served on active duty from April 1968 to April 1971.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in June 2007 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in November 2007, a statement of the case was issued in January 2009, and a substantive appeal was timely received in February 2009.  

In December 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.  The Veteran waived his right to have his attorney present at the hearing.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  


FINDINGS OF FACT

1. The 40 percent evaluation for prostate cancer, status post prostatectomy, had been in effect for five years at the time of the June 2007 rating decision that decreased the evaluation for the disability to 20 percent. 

2. The reduction in the rating for prostate cancer was done without consideration of the requirements of applicable regulations. 

3. During the entire appeal period, residuals of prostate cancer, status post prostatectomy, have been manifested by use of absorbent material that must be changed at least 4 times per day. 


CONCLUSIONS OF LAW

1. The reduction of the evaluation for prostate cancer, status post prostatectomy, from 40 to 20 percent is void ab initio.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 3.344 (2011). 

2. The criteria for a rating of 60 percent for prostate cancer, status post prostatectomy, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.115a, 4.115b, DC 7528 (2011)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication and post-adjudication VCAA notice.  In July 2006 the Veteran was notified of the evidence needed to substantiate the claim for an increased rating, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  

In January 2008, the Veteran also received notice regarding disability ratings and effective-date elements of the claim.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

To the extent that the VCAA notice pertaining to degree of disability and effective date came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The procedural defect was cured as after the RO provided substantial content-complying VCAA notice, the claim was readjudicated as evidenced by the statement of the case, dated in January 2009.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.)

In light of the Board's favorable decision in restoring a 40 percent disability rating for prostate cancer, status post prostatectomy, compliance with the VCAA on this issue is moot.

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Private and VA treatment records, VA examination reports, a copy of the hearing transcript, and lay statements have been associated with the claims folder.  The Board finds that the evidence is adequate for rating purposes.  Thus, there is no additional evidence which needs to be obtained.  

Whether the reduction in rating from 40 percent to 20 percent 
for prostate cancer, status post prostatectomy, was proper.

A rating decision in June 2003 granted service connection for prostate cancer, status post radical prostatectomy, with an evaluation of 40 percent effective June 7, 2002.  A rating decision in November 2006 proposed to reduced the rating to 20 percent.  A cover letter in December 2006 advised the Veteran he had 60 days to present additional evidence and could request a personal hearing to present additional evidence.  The rating decision in June 2007, decreased the rating for prostate cancer from 40 percent to 20 percent effective September 1, 2007. 

When reduction in the disability rating of a service-connected disability is contemplated, and the lower rating would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his latest address of record of the contemplated action and furnished detailed reasons.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e). 

Where a rating has been in effect for five years or more, as in this case, the rating may be reduced only if the examination on which the reduction is based is at least as full and complete as that used to establish the higher disability rating.  Ratings for disease subject to temporary or episodic improvement will not be reduced on the basis of any one examination, except in those instances where the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, though material improvement in the mental or physical condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).  The burden of proof is on VA to establish that a reduction is warranted by a preponderance of the evidence.  See Kitchens v. Brown, 7 Vet. App. 320 (1995). 

In Kitchens, 7 Vet. App. at 324, the United States Court of Appeals for Veterans Claims stated "[i]n order for the VA to reduce certain service-connected disability ratings, the requirements of 38 C.F.R. § 3.344(a) and (b) must be satisfied."  This regulation requires that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction; these provisions prohibit a reduction on the basis of a single examination.  See Brown v. Brown, 5 Vet. App. 413, 417 (1993).

Failure to consider and apply the applicable provisions of 38 C.F.R. § 3.344, renders a rating decision void ab initio because the error is not in accordance with the law.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999).  See also Hayes v. Brown, 9 Vet. App. 67, 73 (1996); Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).

The Veteran's 40 disability rating had been in effect for more than five years at the time of the reduction as the 40 percent rating was assigned, effective June 7, 2002, and was reduced to 20 percent, effective September 1, 2007.  Clearly, the provisions of 38 C.F.R. § 3.344(a)-(b) apply in this instance. 

The RO reduced the Veteran's disability rating based on the result of the single VA examination in July 2006.  VA regulations caution against reducing such a rating based upon one examination, "except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated."  "Examinations less full and complete than those on which payments ere authorized or continued will not be used as a basis of reduction."  38 C.F.R. § 3.344(a). 

On a VA examination conducted in August 2002, the examiner noted the Veteran has 2 to 3 episodes of nocturia a night.  He frequently had partial urinary incontinence, especially when laughing or bearing down.  He wore a pad in his undergarments almost all the time and had urinary urgency and frequency during the day.  Based on this examination, the rating decision in June 2003 assigned a 40 percent rating for prostate cancer.  

On VA examination in July 2006, the examiner noted the Veteran got up twice at night to pass urine, and 6 to 7 times during the day.  The examiner indicated that stress incontinence was present when the Veteran laughed, moved, lifted something heavy or sneezed.  He did not wet his bed and did not use a diaper except when going on a long road trip.  He reported that the incontinence was embarrassing and he did not have a restful night sleep because he thought about his incontinence.  At the time of the examination the Veteran was working as an engineer for a heating and air-conditioning company and did not have any problems.  

In the November 2006 rating decision which proposed the reduction and in the June 2007 rating decision which implemented the reduction, the RO concluded that based upon the findings of the July 2006 VA examination, sustained improvement had been demonstrated with which to assign a 20 percent disability rating under 38 C.F.R. § 4115a.  

The Board notes that during the December 2011 Board hearing, the Veteran testified that his symptoms had not improved.  He stated that he has incontinence and did not wear a pad because it was humiliating and demoralizing for him to do so, especially when using a public mens' room.  He indicated that he experienced leakage 10 to 12 times per day and his symptoms have been the same since 2002.  The Veteran explained that he constantly had to change his underwear during the day because he did not wear a pad.  He clarified that he only used the pad on long road trips and needed to use it other times but was very reluctant to do so.  The Veteran noted that before he retired in 2008, he wore a pad to work as a building engineer where he had to climb ladders and move heavy objects; however, after work he discontinued to wear the pad because if he had a problem he could quickly change his undergarments.  He clarified that if he currently did not have the convenience of being in his own home he would have to wear the pad.  

In basing the reduction of the Veteran's disability rating on the findings of a single VA examination in July 2006, which did not address why the Veteran did not wear a pad in light of his extensive stress incontinence whenever he moved, lifted something heavy or sneezed, the examination was less full and complete than the 2002 VA examination upon which payment was authorized and did not comply with the provisions of 38 C.F.R. § 3.344.  As such, the reduction is void ab initio.  Accordingly, the reduction was not proper, and the 40 percent disability rating for prostate cancer, status post prostatectomy, is restored.

Increased Rating for prostate cancer, status post prostatectomy.

Legal Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

Where, as here, entitlement to compensation already has been established, and an increase in the disability rating is at issue, the present level of disability is the primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2. 

Staged ratings are, however, appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Diseases of the genitourinary system generally result in disabilities related to renal or voiding dysfunctions, infections, or a combination of these.  The rating schedule provides descriptions of various levels of disability in each of these symptom areas.  Where diagnostic codes refer the decision maker to these specific areas of dysfunction, only the predominant area of dysfunction shall be considered for rating purposes.  Since the areas of dysfunction do not cover all symptoms resulting from genitourinary diseases, specific diagnoses may include a description of symptoms assigned to that diagnosis.  See 38 C.F.R. § 4.115a. 

Malignant neoplasms of the genitourinary system are to be rated 100 percent during active malignancy or antineoplastic chemotherapy.  Six months following completion of such treatment, residual disability is to be determined by a mandatory VA examination conducted at that time.  If there has been no recurrence or metastasis, the residuals are to be rated as voiding dysfunction or renal dysfunction, whichever is predominant.  Changes in evaluation are to be done in accordance with the provisions of 38 C.F.R. § 3.105(e).  38 C.F.R. § 4.115b, Diagnostic Code 7528. 

Voiding dysfunction is rated based on urine leakage, frequency or obstructed voiding.  Urinary leakage which requires the wearing of absorbent materials, which must be changed less than 2 times per day warrants a 20 percent rating.  Urinary leakage which requires the use of absorbent materials which must be changed 2 to 4 times a day warrants a 40 percent rating.  Continual urine leakage, post surgical urinary diversion, urinary incontinence, or stress incontinence warrants a maximum rating of 60 percent when it requires the use of an appliance or the wearing of absorbent materials that must be changed more than 4 times per day.  38 C.F.R. 
§ 4.115a. 

Daytime voiding interval between one and two hours or awakening to void 3 to 4 times per night warrants a 20 percent rating.  Daytime voiding interval of less than one hour, or awakening to void 5 or more times per night warrants a 40 percent rating.  38 C.F.R. § 4.115a. 

Urinary retention requiring intermittent or continuous catherization warrants a 30 percent rating.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt.

Evidence and Analysis

In May 2006, a claim was received from the Veteran for an increased rating for prostate cancer, status post prostatectomy.  

Private medical records show that in September 1998 the Veteran had a prostatectomy due to prostate cancer.  In November 2005 the records indicate good urine control.  As discussed in the context of the restoration of the 40 percent rating, the pertinent findings show that on VA examination in July 2006, the examiner noted the Veteran got up twice at night to pass urine, and 6 to 7 times during the day.  The examiner indicated that stress incontinence was present when the Veteran laughed, moved, lifted something heavy or sneezed.  He did not wet his bed and did not use a diaper except when going on a long road trip.  He reported that the incontinence was embarrassing and he did not have a restful night sleep because he thought about his incontinence.  At the time of the examination the Veteran was working as an engineer for a heating and air-conditioning company and did not have any problems.  

VA records in August 2009 document frequent urination.  On VA examination in March 2011, the examiner indicated that the Veteran passed urine 4 to 5 times per night and every hour during the day.  There was leakage of urine, the Veteran did not wear a pad but the examiner noted that his undergarments did get wet at times.  There was stress incontinence when lifting something heavy, coughing, sneezing or laughing.  When taking long car trips the Veteran had to stop every hour to go to bathroom.  His daily activities were not restricted with the exception of heavy lifting which caused urinary leakage.  The diagnosis was carcinoma of the prostate status post radical prostatectomy.  The disease was inactive and in remission.  Residuals included increased urinary frequency and urinary incontinence, both urge and stress incontinence.  

While during the appeal period the Veteran has not always worn a pad, as discussed earlier, in December 2011 he testified that it was humiliating and demoralizing for him to do so when using a public mens' room, he experienced leakage 10 to 12 times per day, constantly had to change his underwear during the day, only used the pad on long road trips, and if he currently was not retired and did not have the convenience of his own home he would have to wear the pad.  Lay testimony is competent to establish the presence of observable symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (quoting Layno v. Brown, 6 Vet. App. 465, 469 (1994)).  On both VA examination in July 2006 and in March 2011 the examiner noted extensive stress incontinence when lifting something heavy, coughing, sneezing or laughing.  Therefore based on the lay and medical evidence of record, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence more nearly approximates the requirement of an appliance or wearing of absorbent materials which must be changed more than 4 times per day thereby warranting a 60 percent rating under 38 C.F.R. § 4.115a.  This is the highest schedular evaluation absent current treatment for cancer or renal dysfunction.  The record shows that the Veteran during the appeal period has not received treatment for cancer and has not had an associated renal dysfunction. 

Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1). 

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology pertaining to his service-connected prostate cancer, status post prostatectomy.  The Veteran's signs and symptoms are contemplated in the applicable rating criteria.  For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

(The Order follows on the next page.)


ORDER

The reduction in evaluation for prostate cancer, status post prostatectomy, was not proper, restoration of the 40 percent evaluation is granted effective September 1, 2007. 

Entitlement to a 60 percent rating for prostate cancer, status post prostatectomy, is granted subject to the laws and regulations governing the payment of monetary benefits. 




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


